Citation Nr: 0629368	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1945.

This appeal is from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran has right-sided anacusis (no auditory response), 
which competent medical evidence does not indicate begin in, 
suffered aggravation during, or is the result from noise 
exposure in service.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by wartime service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. § 1101, 1110, 1111, 
1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Service medical records show the veteran had normal hearing 
by whispered and spoken voice on entrance and normal hearing 
to whispered voice on separation.  There is not clear and 
unmistakable evidence of a right-sided hearing loss prior to 
service; whether a preexisting hearing loss was aggravated by 
service is moot.  The veteran is presumed sound of hearing on 
entrance into service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

Incidentally, the veteran's October 2003 statement denied 
that he was "'exposed to loud noise routinely' before 
entering the Navy!"  Although he typed the phrase in 
quotation marks, implying rebuttal of someone's assertion 
that he was routinely exposed to loud noise prior to service, 
neither the quoted language nor such an assertion appears 
elsewhere in the record.  Consequently, the veteran's 
statement amounts to an assertion consistent with the 
evidence, but it is not a rebuttal of anything.

The veteran submitted October 2002 audiology examination 
records from Dr. Schrager, who reported that the veteran told 
him of four and a half years of exposure to naval artillery; 
the doctor opined that acoustic trauma from this experience 
either caused or aggravated the veteran's profound 
sensorineural hearing loss.

A VA audiologist and a VA otolaryngologist (ear, nose & 
throat (ENT) specialist) both examined the veteran in May 
2003.  Both noted review of the veteran's VA claims file, 
with specific reference to the service medical records and 
Dr. Schrager's materials.  The veteran told the audiologist 
that hearing in his right ear began to deteriorate while in 
the service.  The veteran reported his service as a gunner's 
mate in the South Pacific Theater of Operations in World War 
II, assigned to 40 mm guns, but most affected by nearby 6 
inch turret guns.  He reported occupational noise exposure 
without hearing protection for 20 years.

VA audiometric testing documented bilateral hearing loss, 
diagnosed as asymmetrical sensorineural hearing loss: 
profound sensorineural hearing loss in the right ear; sloping 
mild-to-profound sensorineural hearing loss in the left ear.  
The examiner opined that the pattern of the hearing loss on 
the left was consistent with the veteran's history of noise 
exposure in service, but that the pattern of right-sided 
hearing loss was not characteristic of prolonged noise 
exposure.  The examiner reported that such a profound loss 
and asymmetry would likely be associated with a sudden, 
memorable event or episode, and the veteran reported no such 
event.

The VA ENT examiner noted review of the claims file, 
including Dr. Schrager's findings and opinion and the VA 
audiologist's findings and opinion.  The private and VA 
audiology findings were consistent.  The examiner noted the 
veteran's report of progressing hearing loss over many years, 
which the veteran attributed to artillery noise in service.  
The veteran denied any history of "acoustic trauma or direct 
trauma."  The VA ENT examiner diagnosed anacusis of the 
right ear and severe high frequency sensorineural hearing 
loss in the left ear.  He opined that it is as likely as not 
that a portion of the hearing loss in the right ear is 
related to noise exposure in the Navy, but it is unlikely 
that the complete hearing loss or anacusis can be explained 
by the noise exposure in service, because the veteran did not 
relate any history of explosive acoustic trauma or direct 
trauma to that ear.  The examiner commented that in general, 
chronic noise exposure can lead to precipitous high-frequency 
hearing loss like the veteran has in the left ear, but 
generally not a complete loss of hearing as in his right ear.

Another VA ENT specialist reviewed the veteran's claims file 
in April 2006.  The April 2006 reviewer noted Dr. Schrager's 
opinion and the VA opinions.  He stated he could not resolve 
the question whether the right-sided hearing loss is due to 
noise exposure in service.  Noting that there are no records 
of hearing tests during the 58 years between the separation 
examination and Dr. Schrager's 2002 examination, the examiner 
opined that there is no way to determine the date of onset or 
the etiology of the right ear hearing loss without 
speculation.

If the evidence is in equipoise whether the veteran's hearing 
loss in the right ear was incurred in service, he is entitled 
to the benefit of the doubt and a grant of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  VA may deny the claim only if the 
preponderance of the evidence is against it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If the veteran sustained 
hearing loss in combat, the fact of the hearing loss is 
presumed if there is satisfactory lay or other evidence of 
such hearing loss, and that evidence is not rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).

The claims file also contains the veteran's statements and 
other documents that shed light on the credibility and 
probative value of the veteran's statements.  As noted, he 
reported that he began to experience right-sided hearing loss 
while still in service.  In his October 2003 claim, the 
veteran reported that he did not report hearing loss at the 
time of separation, because he did not want to delay his 
discharge and return home.  His October 2002 claim stated 
that he denied his hearing loss to himself for years and did 
not seek treatment because he did not want to admit to 
himself he was "not 100%."

The veteran filed a claim for VA disability compensation for 
flat feet in January 1948.  He did not mention hearing loss.  
He again filed a claim for disability compensation for flat 
feet in April 1965, again without mention of hearing loss.  
In the latter application, he indicated that he had never 
previously applied for any VA benefit, although he had 
applied for educational benefits in 1946 and for dental 
benefits in 1947, as well as the 1948 claim for disability 
benefits.  Thus, it is reasonable to conclude that the 
veteran is an unreliable historian.  It is also reasonable to 
conclude from his two prior applications for disability 
compensation that he had no aversion to acknowledging that he 
had a disability or to applying for compensation.

The veteran stated in April 2004 that he fired guns at 
Japanese planes.  Thus, it is at least presumed that noise 
exposure occurred during combat.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  Whether his May 2003 
assertion of onset of right-sided hearing loss during service 
warrants a presumption of incurrence in combat depends on 
whether his statement is "satisfactory" lay evidence of 
such incurrence within the meaning of the statute.  Id.  
"Satisfactory evidence" for purposes of section 1154(b) is 
credible evidence.  Caluza v. Brown, 7 Vet. App. 498, 510-12 
(1995)(citations omitted) aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(Table)

The veteran is not competent to identify that he suffered the 
onset of hearing loss while in service, because the 
determination of the onset of hearing loss requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  It 
is significant in this context that the veteran has not 
reported a sudden, obvious onset of right-sided deafness 
during or shortly after combat noise exposure, which would be 
within his competence to observe and to report.  
Additionally, the veteran's failure to include hearing loss 
in either his 1958 or his 1965 claim is inconsistent with his 
assertion of hearing loss beginning in service, especially in 
light of his demonstrated awareness of and desire for 
compensation for disabilities incurred in service.  Both for 
lack of competency to identify the onset of hearing loss and 
for lack of credibility, the veteran's statements are not 
satisfactory evidence that triggers a presumption of 
incurrence of right-sided hearing loss in service.  Id.  
Concluding that his statement is not satisfactory lay 
evidence of incurrence of hearing loss in combat, this 
decision need not reach the question whether there is clear 
and convincing evidence to rebut the presumption.  Caluza v. 
Brown, 7 Vet. App. at 509.

Weighing the credibility and probative value of the evidence 
without the benefit of the combat presumption, the veteran's 
recollection of the onset of right-sided hearing loss in 
service is not probative of the time of onset.  If his 1965 
memory of 1948 was unreliable, as his failure to recall past 
VA claims shows it was, his 2003 memory of 1945 must be 
deemed unreliable, because it a recollection of three times 
as long a period.  Alternatively, his 1965 denial of prior 
application for VA benefits could have been intentional, in 
which case demonstrated willingness to misstate history.  
Either way, his current statements about onset of hearing 
loss in pursuit of benefits cannot be taken as probative 
evidence of the time of onset.

Most significantly, Dr. Schrager did not distinguish between 
the left-sided and right-sided pattern of hearing loss, which 
all three VA examiners found significant.  In light of the 
detailed VA explanation why the right-sided anacusis was 
unlikely to have been caused by prolonged noise exposure of 
the sort the veteran described, Dr. Schrager's 
undifferentiated opinion has less probative weight than the 
two VA opinions.

Additionally, Dr. Schrager's opinion is apparently based on 
the veteran's incomplete history.  Dr. Schrager noted the 
veteran told him of his noise exposure in the Navy.  There is 
no evidence the veteran told him of subsequent noise 
exposure.  The veteran asserts in his October 2002 claim that 
a specialist (presumably Dr. Schrager) studied his military 
work history and concluded that four years of acoustic trauma 
in the Navy caused or aggravated his hearing loss.  This 
assertion must be understood in context.  There is no 
"military work history" available other than the veteran's 
report of his duty as a gunner's mate.  The May 2003 VA ENT 
report reveals the veteran spent 27 months during service in 
Alaska, so the veteran misinformed Dr. Schrager of the 
duration of his exposure to artillery in the South Pacific 
when he told the doctor it was for four and a half years.  To 
the extent that Dr. Schrager based his opinion on the 
veteran's report of the frequency and duration of his noise 
exposure, it seems likely the veteran misinformed the doctor 
to some degree, and the probative value of the doctor's 
conclusion is reduced to some degree.

Two further points require consideration and discussion.  One 
is the meaning of the term acoustic trauma.  The VA examiners 
all noted the veteran's denial of acoustic trauma or direct 
trauma.  From context, it is reasonable to infer that 
acoustic trauma means an extreme event, louder than the noise 
the veteran described, i.e., whatever the veteran described 
to the VA examiner's it was not of such a degree that those 
examiners identified it as acoustic trauma.  Presumably, 
direct trauma meant a blow to the ear affecting the hearing.  
Dr. Schrager did not define acoustic trauma, thus the 
evidence provides the VA examiners' definition.

The other point is the meaning and significance of Dr. 
Schrager's opinion that acoustic trauma in service 
"aggravated" the veteran's hearing loss and of the May 2003 
VA ENT examiner's opinion that a portion of the right-sided 
hearing loss is related to noise exposure in service, but not 
the anacusis.  As discussed above, the veteran is presumed 
sound of hearing on entrance.  There is no evidence of any of 
the conditions that would permit a presumption or finding of 
aggravation in service of a pre-existing right-sided hearing 
loss.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).  Thus, the veteran's right-sided hearing loss cannot 
be service connected based on aggravation in legal sense of 
aggravation as used in VA law and regulation.  See 
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).

Dr. Schrager and the May 2003 VA ENT examiner apparently mean 
that the noise in service contributed, or might have 
contributed to the veteran's right-sided hearing loss.  These 
opinions together with the two VA opinions that the noise 
exposure in service on the veteran's right-sided hearing 
unlikely caused the veteran's complete hearing loss, or 
anacusis, amounts to a hypothetical conclusion or conjecture: 
If the veteran were not completely deaf in the right ear from 
some cause unrelated to the noise exposure in service, he 
would have some amount of right-sided sensorineural hearing 
loss like in the left ear.  That hypothetical is the crux of 
the case: If the veteran's right-sided hearing loss were like 
his left sided hearing loss, it would be service-connected 
for the same reason the left-sided hearing loss is service 
connected, but the right-sided hearing loss is not like the 
left-sided hearing loss.

The April 2006 VA examiner concluded that an opinion about 
the time of onset and the etiology of the right-sided 
anacusis would be conjecture.  This conclusion was based on 
the atypical presentation of the right-sided hearing loss for 
the reported type of noise exposure of both ears, and the 58 
year hiatus in the medical record.  The same 58-year hiatus 
did not render the opinion of the etiology of the left-sided 
hearing loss conjectural, because the left-sided hearing loss 
was characteristic of the noise exposure the veteran 
reported.  The discussion in the April 2006 report is 
persuasive that Dr. Schrager's opinion is just such 
conjecture.  The VA opinions, on the other hand, do not guess 
the time of onset or etiology of the right-sided anacusis.  
Rather, they rule out noise exposure in service based on a 
closer analysis of the audiometric presentation of the 
hearing loss and of the veteran's history than Dr. Schrager 
did.  

Finally, the May 2003 VA ENT opinion that a portion of the 
hearing loss is as likely as not due to noise exposure in 
service raises the question whether VA should grant service 
connection for some portion of the veteran's hearing loss.  
The logic of this, though appealing, is flawed.  VA 
compensation is for current disability, 38 U.S.C.A. § 1110 
(West 2002); Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service), and the 
veteran presents with a deaf right ear that the preponderance 
of the probative evidence indicates is not caused by noise 
exposure in service.  The veteran's anacusis has completely 
overwhelmed whatever hearing loss might otherwise have 
existed.  A chronic disease diagnosed in service is not 
service-connected if a current manifestation of that disease 
is clearly due to an intercurrent cause.  See 38 C.F.R. 
§ 3.303(b) (2006).  As such, the evidence does not permit an 
award of service connection for some lesser loss of hearing 
that does not now exist or is utterly subsumed by an 
intercurrent cause.

In sum, there is not such balance of the evidence for and 
against the veteran's claim that he is entitled to the 
benefit of the doubt.  38 C.F.R. § 3.102 (2006).  As the 
preponderance of the evidence is against this claim, service 
connection for hearing loss of the right ear is denied.

II.  Duty to Notify and to Assist

VA notified the veteran by letters in November 2002 and April 
2006 of the information and evidence necessary to 
substantiate his claim, of which information and evidence he 
must provide, and which evidence VA would attempt to obtain 
for him.  The former letter did not explicitly request 
evidence in his possession, but it did advise him that he 
could submit any evidence himself, and that he had ultimate 
responsibility for production of any privately held evidence 
he wished considered.  The April 2006 letter explicitly 
requested the veteran to submit evidence in his possession.  
It predated the final review of evidence before transfer of 
the case for appellate review.  The April 2006 letter also 
advised the veteran of the rating and effective date aspects 
of VA claims.  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  The veteran has been able to participate fully in 
the prosecution of his claim.  His October 2002 claim 
requested VA to date stamp the document to preserve the 
effective date of his claim, demonstrating actual knowledge 
of the claims process.  He was not prejudiced by the initial 
omission of the specific request for evidence in his 
possession or by the belated notice of the rating and 
effective date elements of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  VA has discharged its duty to 
notify the veteran about the prosecution of his VA claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

VA obtained all known evidence in federal custody and all 
privately held evidence the veteran authorized VA to obtain.  
VA examined the veteran twice and obtained an additional 
review of the entire medical evidence and a medical opinion 
necessary to decide the claim.  There has been no failure to 
obtain evidence of which VA must notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain evidence 
to substantiate his claim.


ORDER

Service connection for hearing loss of the right ear is 
denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


